Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 18, 2022 has been entered. Claims 1-19 remain pending in the application. 
Response to Arguments
Applicant’s arguments, filed April 18, 2022, with respect to 35 U.S.C. 102(a)(1) rejections of independent claims 1 and 10 and their dependents have been fully considered and are persuasive.  The rejections of claims 1-19 have been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Following the applicant’s after final amendments, the prior art does not teach or fairly suggest the door latch assembly as claimed in independent claims 1 and 10. The Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight. 
Regarding Claim 1, the prior art of record Xiao CN 106930623 A, teaches a door latch assembly having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach the first inner release lever and the second post defining a moving pivot (Please note: the moving pivot is interpreted as a pivot point at the second post on the first inner release lever, that moves when the first release lever moves) on the first inner release lever.
Regarding Claim 10, the prior art of record Xiao CN 106930623 A, teaches a door latch assembly having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach the first inner release lever and the second post defining a moving pivot (Please note: the moving pivot is interpreted as a pivot point at the second post on the first inner release lever, that moves when the first release lever moves) on the first inner release lever. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675